JON 0. NEWMAN, Chief Judge,
dissenting in part:
Though seamen are the wards of the admiralty court and therefore entitled to sympathetic consideration, it is not surprising that former officials of the International Longshoremen’s Association (“ILA”), now under court regulation because of suspected organized crime activities, enjoy no similar solicitude. Nevertheless, even former ILA officials who have settled RICO cases by accepting the terms of a far-reaching consent decree are entitled to have the usual rules applied when they are accused of contempt for violating such a decree.
In this case, I agree that Anthony Ciccone may be validly found in civil contempt for violating the prohibition against “knowingly and improperly associating” with organized crime figures, if, on remand, findings are made that satisfy the majority’s careful construction of the term “knowing[] and im-properio ] association].” However, I respectfully dissent from the further ruling that Ciccone was properly found in contempt because, like twelve other ILA members, he applied for a so-called “window” pension benefit after the applicable filing deadline. The decree does not explicitly bar Ciccone from applying for this or any other pension benefit, and we should not stretch either the decree or the law of contempt to say, as the majority does, that Ciccone’s attempt, through his counsel, to seek a favorable exercise of the pension authority’s discretion to waive the filing deadline and then to challenge the adverse decision in arbitration is punishable as a contempt.
The relevant language of the decree bars Ciccone from ILA membership and from “participation in the affairs” of “any entity doing business on the Waterfront,” Decree, ¶ 9(b), and the ILA and its affiliates are such entities. However, the drafters sought to preclude the possibility that the broad prohibitions against membership and “participation” could be overzealously applied to the mere act of seeking benefits arising from past or current membership. The decree therefore provides:
Nothing in this subparagraph, however, shall preclude Ciccone from remaining a member of Local 1814 solely for the purpose of obtaining eligibility for benefits pursuant to the General Cargo Agreement, subject to the authority of the Monitor herein. Nothing in this provision shall impair Ciccone’s entitlement to any welfare or vested pension or severance benefits.
The “window” pension benefit for which Ciccone had the temerity to apply is a special enhanced retirement benefit offered by the New York Shipping Association, Inc. to employees over 55 who withdrew from the industry during either of two time periods, the latest of which ended on January 31, 1991. Ciccone applied for this benefit on April 8, 1992. His lawye'r argued to the pension authorities that the lateness of the application should be waived because Ciccone was forced out of the Union by the Government’s action in bringing the RICO suit and because he had received a ruling from Judge Sand that, though he was not entitled to work in order to obtain benefits, he was entitled “to receive such benefits as are available to a member of Local 1814 by virtue of his past membership and employment.” United States v. Local *11021804-1, Int’l Longshoremen’s Ass’n, 90 Civ. 0963, 1992 WL 77637 (S.D.N.Y. March 24, 1992) (emphasis in original).
In this contempt proceeding, Judge Martin found Ciccone in contempt for seeking the “window” pension benefit because he is not eligible for it. In Judge Martin’s view, the decree assures entitlement only to “vested pension or severance benefits,” and the “window” pension benefit is not vested. In this Court, the majority declines to adopt Judge Martin’s view that Ciccone remains eligible only for vested benefits and instead rules him potentially eligible for other, unspecified benefits. Nevertheless, the majority upholds the contempt citation, based on Ciccone’s application for the “window” pension benefit, on the theory that seeking a favorable exercise of discretion with regard to the benefit is within the category of conduct prohibited by the ban on “participation” in ILA affairs.
The issue for us is not whether Ciccone should receive a “window” pension benefit. Nor is it whether he has shown good cause for waiver of the filing deadline. Those are issues appropriate for decision by the pension fund administrators, and by an arbitration panel, in the event that an adverse ruling is challenged. Our task is to determine whether the decree’s ban on “participation” in ILA affairs remains that “clear and unambiguous” provision necessary as a predicate for a contempt citation, see Powell v. Ward, 643 F.2d 924, 931 (2d Cir.1981), when it is applied to the act of seeking a favorable exercise of discretion to waive the filing deadline for a pension benefit.
Even if Ciccone were the only person who had ever asked for the favorable exercise of discretion in regard to an ILA pension benefit, I could not agree that such a request is a contempt in violation of a general prohibition on “participation” in union affairs. But when the record shows that twelve other union members also sought waivers of the cut-off date and two were granted waivers, Record Item 832, it is trifling with the rigor of contempt law to make his application the basis of a contempt. The prohibition on “participation” stands as a guard against any effort by Ciccone to exert influence in the general affairs of the ILA. It does not bar him from hiring a lawyer, applying for discretionary waiver of a filing deadline to obtain a pension benefit, and then seeking to challenge the rejection of his waiver request in arbitration.
I respectfully dissent from the pension aspect of the Court’s judgment.